DETAILED ACTION
Claims 1-5, 7-15 and 17-20 are pending. 
Claims 6 and 16 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
I.35 U.S.C. 112(f)
	Examiner agrees that the “computing device” of claim 1, when viewed in light of the specification (specifically [0024]) connotes sufficient definite structure to one of ordinary skill in the art to preclude the interpretations. MPEP 2181(I)(A). Therefore the previous interpretations are withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed. 
Regarding claim 1, neither the closest known prior art nor any reasonable combination thereof, teaches: 
select projection parameters based on the attribute by selecting one of a predefined set of classes according to the attribute, and selecting the projection parameters corresponding to the selected class; 
Claims 2-5 and 7-10 depend from claim 1 and are therefore also allowed. 

Regarding claim 11 neither the closest known prior art, nor any reasonable combination thereof, teaches: 
selecting projection parameters based on the attribute by selecting one of a predefined set of classes according to the attribute, and selecting the projection parameters corresponding to the selected class; 
Claims 12-15 and 17-20 depend from claim 11 and are therefore also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Molly Wilburn/ Examiner, Art Unit 2666